Citation Nr: 0101550	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  96-50 297	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased disability evaluation for a 
total right knee replacement with revision, currently 
evaluated as 60 percent disabling.

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee 
disorder secondary to service-connected right knee 
disability.

3. Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected right 
knee disability.

4. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


REMAND

The appellant served on active duty from May 1976 to March 
1978.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand in June 1999.  This appeal 
originates from decisions by the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  During the 
pendency of this appeal the case was transferred to the 
Columbia, South Carolina RO.

Subsequent to the Board's remand of the TDIU and right knee 
rating claims, an appeal was perfected as to two service 
connection claims addressed in a January 1999 rating 
decision-service connection for left knee disability 
secondary to right knee disability and service connection for 
a psychiatric disability secondary to right knee disability.  
Service connection for a psychiatric disability was 
previously denied by the Board in 1989; however, the Board's 
prior denial did not contemplate the secondary service 
connection claim more recently presented by the veteran.  
Consequently, the secondary service connection psychiatric 
disability claim was properly considered by the RO as a new 
claim.  Nevertheless, the same may not be said of the left 
knee secondary service connection claim.  As noted in the 
Board's 1998 remand, this claim was denied in March 1995 by 
the RO and no appeal ensued.  Therefore, the issue should 
have been characterized as a claim to reopen when the RO took 
action in January 1999.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

The Board makes a point of the March 1995 denial of secondary 
service connection for a left knee disorder because the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Because the RO has not addressed the claim in this manner, 
and the veteran consequently was not informed of the standard 
for reopening set forth in 38 C.F.R. § 3.156 (2000) or of the 
need to present new and material evidence, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This will afford the veteran opportunity to submit such 
evidence and argument, and address the issue at a hearing, if 
he desires.  Id.  

The Board also must point out that, during the pendency of 
this appeal, there has been a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
issues on appeal is required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision on these issues at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, in order to ensure due process in this case, 
this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the disabilities 
at issue.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, 
including the notice provisions 
contained therein.  Examinations 
should be conducted and medical 
opinions should be sought in an 
attempt to help the veteran 
substantiate each claim for which the 
RO determines that duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 apply.  

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Thereafter, the RO 
should re-adjudicate the claims 
addressed in this remand, including 
the question of whether new and 
material evidence has been presented 
to reopen a claim of service 
connection for left knee disability on 
a secondary basis.  The RO must 
consider all the evidence of record, 
including that obtained as a result of 
this remand.  If any benefit sought is 
denied, a supplemental statement of 
the case should be issued.  If the 
left knee secondary service connection 
claim is not granted, the supplemental 
statement of the case should 
specifically refer to 38 C.F.R. 
§ 3.156(a) (2000) and its application 
to the veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


